Name: COMMISSION REGULATION (EC) No 1531/96 of 30 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 190/38 EN Official Journal of the European Communities 31 . 7. 96 COMMISSION REGULATION (EC) No 1531/96 of 30 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 31 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 307, 20. 12 . 1 995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . 31 . 7. 96 [ EN Official Journal of the European Communities No L 190/39 ANNEX to the Commission Regulation of 30 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 35 052 69,4 060 80,2 064 70,8 066 60,3 068 80,3 204 86,8 208 44,0 212 97,5 624 95,8 999 76,1 ex 0707 00 25 052 62,4 053 156,2 060 61,0 066 53,8 068 69,1 204 144,3 624 87,1 999 90,6 0709 90 77 052 54,3 204 77,5 412 54,2 624 151,9 999 84,5 0805 30 30 052 131,5 204 88,8 220 74,0 388 69,4 400 68,2 512 54,8 520 66,5 524 65,7 528 58,9 600 96,5 624 48,9 999 74,8 0806 10 40 052 104,8 064 75,6 066 49,4 220 110,8 400 157,1 412 126,0 508 307,2 512 186,0 600 142,3 624 127,7 999 138,7 0808 10 71 , 0808 10 73, 0808 10 79 039 125,6 052 64,0 064 78,6 070 90,2 284 72,1 CN code Third country Standard import code (') value 388 95,1 400 80,8 404 63,6 416 72,7 508 113,5 512 91,4 524 100,3 528 86,8 624 86,5 728 107,3 800 221,2 804 107,8 999 97,5 0808 20 51 039 104,1 052 138,2 064 72,5 388 78,0 400 70,4 512 89,7 528 132,9 624 79,0 728 115,4 800 84,0 804 73,0 999 94,3 0809 10 40 052 144,4 061 51,3 064 93,5 091 57,0 400 338,0 999 136,8 0809 20 59 052 185,0 061 182,0 064 137,1 066 73,7 068 91,0 400 167,6 600 94,9 616 153,1 624 63,7 676 166,2 999 131,4 0809 30 31 , 0809 30 39 052 63,1 220 121,8 624 106,8 999 97,2 0809 40 30 052 78,8 064 88,2 066 84,9 068 61,2 400 143,5 624 186,0 676 68,6 999 101,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 16). Code '999 stands for 'of other origin '.